Citation Nr: 0021137	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  97-26 665A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to restoration of Section 306 pension.


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



REMAND

The veteran served on active duty from June 1946 to April 
1947.  A May 1996 RO decision terminated his Section 306 
pension benefits (effective in January 1997) due to excessive 
income.  He appeals to the Board of Veterans' Appeals (Board) 
for restoration of Section 306 pension.

As part of his appeal, the veteran requested a hearing before 
a Board member sitting at the RO (i.e., Travel Board 
hearing).  By a letter dated June 21, 2000, the RO told the 
veteran that he was scheduled for a July 25, 2000 Travel 
Board hearing, and that he could make a request for a change 
in hearing date up to two weeks before the hearing.  On June 
29, 2000, the RO received a request by the veteran for 
another hearing date.  He explained that on the scheduled 
hearing date he would be on vacation; the vacation had been 
previously arranged, was out of state, and involved a deposit 
which would be lost if he canceled.  The RO did not act on 
this request for a new hearing date, and it appears the 
request was not associated with the claims folder until after 
the scheduled July 25, 2000 hearing, at which the veteran did 
not appear.  

As the veteran timely requested a new hearing date and 
provided good cause for his request, he would have been 
granted a new hearing date but for the RO's failure to act on 
his request.  See 38 C.F.R. § 20.704 (1999).  To accord the 
veteran due process, he should be given another opportunity 
to appear at a Travel Board hearing.  Accordingly, the case 
is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




